Citation Nr: 1711363	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  12-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for plantar fasciitis of the right foot.  

2.  Entitlement to an extension of a temporary total rating based on need for convalescence beyond April 30, 2012.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had honorable active duty from June 21, 1990, to August 24, 1990 in the Army; he had uncharacterized service from June 18, 1991, to August 29, 1991 in the Army National Guard; he had honorable active duty in the Marines from August 27, 1996, to October 26, 2000; he had honorable active duty from January 7, 2002, to July 13, 2002, in the Army; and he had honorable active duty from February 27, 2005, to June 29, 2005 in the Air Force.  

Historically, a July 2011 rating decision granted a temporary rating under 38 C.F.R. § 4.30, based on need for convalescence, for a left ankle sprain, from June 23, 2011, and a 20 percent schedular evaluation was resumed under 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective August 1, 2011.  That rating decision also granted service connection for plantar fasciitis of the right foot, as associated with the service-connected left ankle sprain, which was assigned an initial noncompensable disability rating, effective April 15, 2011.  The Veteran filed a Notice of Disagreement (NOD) in September 2011. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which extended the temporary total rating based on convalescence for the service-connected left ankle sprain to September 30, 2011, with the resumption of a 20 percent schedular evaluation effective October 1, 2011.  

The Veteran filed a NOD, on VA Form 9, later in December 2011.  A Statement of the Case (SOC) was issued in April 2012.  The appeal was perfected by filing VA Form 9, in May 2012, in which the Veteran requested a hearing before the Board in Washington D.C.  

A January 2013 rating decision extended the temporary total rating based on convalescence for the service-connected left ankle sprain to April 30, 2012, with the resumption of a 20 percent schedular evaluation effective May 1, 2012.  

A September 2014 rating decision granted service connection for status post (SP), left ankle osteochondral autograft transfer system procedure, as secondary to the service-connected left ankle sprain, and assigned an initial and separate noncompensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7805.  That rating decision also found clear and unmistakable error in a June 2010 rating decision in assigning a 20 percent rating for service-connected chondromalacia, with loose body, meniscus derangement with effusion (previously rated as a right knee injury under 38 C.F.R. § 4.71a, Diagnostic Code 5206) and proposed to reduce a 20 percent disability evaluation to 10 percent.   

In October 2014, the Veteran filed VA Form 21-0958, Notice of Disagreement (NOD) to the proposed reduction.  However, an NOD may be filed only to a rating decision which is effectuated and not to a proposed rating action.  In this case, the actual rating reduction was effectuated by a December 15, 2014 rating decision, effective March 1, 2015.  The Veteran was notified of that decision by RO letter of that same date.  The Veteran did not file an NOD within one year of that notification.  

In pertinent part, a September 2016 rating decision denied service connection for plantar fasciitis of the left foot.  The Veteran did not appeal that decision.  Also, in pertinent part, a March 2017 rating decision denied service connection for gout and for rheumatoid arthritis.  

The Board notes that the Veteran filed VA Form 21-22, Appointment of Veterans Service Organization [VSO] as Claimant's Representative, in November 2014 attempting to appoint the Disabled American Veterans as his representative.  However, although the Veteran signed that form, it was not countersigned by an agent of the Disabled American Veterans.  As such, the attempt to appoint the Disabled American Veterans as his representative is not valid.  The Veteran is advised that if he wishes to have the Disabled American Veterans, or any other recognized VSO, represent him he should file a VA Form 21-22, which is countersigned by the recognized VSO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's VA Form 9, in May 2012, he requested a hearing before the Board in Washington D.C.

VA Form 119, Report of Contact, dated March 23, 2017, reflects that the Veteran desired to have a travel Board hearing.  It was noted that he resided in Moore, South Carolina.  However, the VA RO which had custody of his case is in Baltimore, Maryland.  The Veteran requested that the RO with custody of his case be changed from Baltimore, Maryland, to Columbia, South Carolina.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to change custody of the Veteran's case from Baltimore, Maryland, to Columbia, South Carolina.  

2.  The Veteran should be scheduled for a travel Board hearing in accordance with the docket number of his appeal or at a later date if requested in a timely manner by the Veteran.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

